465 Pa. 295 (1976)
349 A.2d 913
MOTOWN RECORD CORPORATION, Appellant,
v.
TRI-CITY RECORDS INCORPORATED, Appellee (two cases).
Supreme Court of Pennsylvania.
January 29, 1976.
William John Chapas, Baskin, Boreman, Wilner, Sachs, Gondelman & Craig, Robert G. Sable, Lampl & Sable, Pittsburgh, for appellant at No. 80.
*296 Robert G. Sable, Lampl & Sable, Pittsburgh, for appellant at No. 192.
Paul G. Kachulis, Pittsburgh, for appellee at Nos. 80 and 192.
Before EAGEN, O'BRIEN, ROBERTS, POMEROY, NIX and MANDERINO, JJ.

OPINION
PER CURIAM.
The appeal docketed at No. 80 March Term, 1975, having been taken from a decree nisi, is hereby quashed. The decree entered in the appeal docketed at No. 192 March Term, 1975, is affirmed. Costs on appellant.
JONES, C.J., took no part in the consideration or decision of this case.